Name: 2006/247/EC: Commission Decision of 27 March 2006 concerning certain protection measures regarding imports from Bulgaria in relation to highly pathogenic avian influenza in that third country (notified under document number C(2006) 890) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural activity;  international trade;  Europe;  animal product;  agricultural policy;  tariff policy
 Date Published: 2006-03-28; 2007-05-08

 28.3.2006 EN Official Journal of the European Union L 89/52 COMMISSION DECISION of 27 March 2006 concerning certain protection measures regarding imports from Bulgaria in relation to highly pathogenic avian influenza in that third country (notified under document number C(2006) 890) (Text with EEA relevance) (2006/247/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18 thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22 thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and other birds, causing mortality and disturbance which can quickly take on epizootic proportions liable to present a serious threat to animal and public health and to reduce the profitability of poultry farming sharply. There is a risk that the disease agent might be introduced into the Community via international trade in live poultry and poultry products. (2) Bulgaria has notified to the Commission the isolation of an influenza A virus of subtype H5N1 Asian strain collected from a clinical case in wild birds. (3) Bulgaria is included in the list in Part I of Annex I to Commission Decision 96/482/EC of 12 July 1996 laying down animal health conditions and veterinary certificates for the importation of poultry and hatching eggs other than ratites and eggs thereof from third countries including animal health measures to be applied after such importation (3). That list sets out the third countries or parts of third countries which are authorised to use the model certificates A to D as laid down in the Annex to that Decision. Imports of live poultry, hatching eggs and day old chicks from the third countries or parts thereof on the list in Part I of Annex I to that Decision are authorised into the Community. (4) Bulgaria is included in the list in Annexes I and II to Commission Decision 2000/585/EC of 7 September 2000, drawing up a list of third countries from which the Member States authorise imports of rabbit meat and certain wild and farmed game meat, and laying down the animal and public health and the veterinary certification conditions for such imports (4). Therefore, imports into the Community of meat from wild feathered game from Bulgaria is permitted. (5) In the light of the current epidemiological situation in Bulgaria, it is appropriate to suspend imports of live poultry, ratities and farmed and wild feathered game and hatching eggs of those species coming from the whole territory of Bulgaria. (6) In addition to that suspension, it is also appropriate to suspend imports of fresh meat of wild feathered game and imports of minced meat, meat preparations and meat products consisting of or containing meat of those species, as well as certain other products of birds coming from Bulgaria. (7) Commission Decision 2003/812/EC of 17 November 2003 drawing up lists of third countries from which Member States are to authorise imports of certain products for human consumption subject to Council Directive 92/118/EEC (5) provides that the list of third countries or parts of third countries from which Member States are to authorise the imports of eggs intended for human consumption are those listed in the Annex to Commission Decision 94/85/EC of 16 February 1994 drawing up a list of third countries from which the Member States authorise imports of fresh poultry meat (6). Taking into account the forthcoming laying season for wild birds, the imports of eggs for human consumption collected from wild birds should also be prohibited from Bulgaria. (8) Taking account of the current epidemiology situation in Bulgaria and the fact that that country has applied certain disease control measures and has sent further information on the disease situation to the Commission, it is appropriate to limit the suspension of imports of certain products from birds to those parts of the territory of Bulgaria that are affected and/or at risk from avian influenza. (9) Certain products derived from wild feathered game hunted before 1 August 2005 should continue to be authorised from those parts of Bulgaria, taking into account the epidemiology of the disease in those parts of that country. (10) Commission Decision 2005/432/EC of 3 June 2005 laying down the animal and public health conditions and model certificates for imports of meat products for human consumption from third countries and repealing Decisions 97/41/EC, 97/221/EC and 97/222/EC (7) lays down the list of third countries or parts thereof from which meat products are authorised for importation into the Community and establishes treatment regimes for meat products considered effective in inactivating certain pathogens. (11) In order to prevent the risk of disease transmission via the products covered by Decision 2005/432/EC, appropriate treatment should be applied depending on the health status of the country of origin and the species the product is obtained from. It is therefore appropriate that imports of wild feathered game meat products, originating in Bulgaria and treated to a temperature of at least 70 °C throughout the product, should continue to be authorised for importation into the Community. (12) In order to authorise imports of meat products subjected to a heat treatment sufficient to inactivate any possible virus in the meat, it is necessary to specify the required treatment for meat from wild feathered game in the health certificates drawn up in accordance with Annexes III and IV to Decision 2005/432/EC. (13) The measures provided for in this Decision shall apply without prejudice to the measures relating to outbreaks of Newcastle Disease in Bulgaria as provided for in Decision 2005/648/EC of 8 September 2005 concerning protection measures in relation to Newcastle disease in Bulgaria (8). (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall suspend imports of: (a) live poultry, ratites and farmed and wild feathered game, and hatching eggs of these species coming from the part of the territory of Bulgaria referred to in Part A of the Annex; (b) the following products coming from the part of the territory of Bulgaria referred to in Part B of the Annex: (i) fresh meat of wild feathered game; (ii) minced meat, meat preparations and meat products consisting of or containing meat of wild feathered game; (iii) raw pet food and unprocessed feed material containing any parts of wild feathered game; (iv) eggs for human consumption from wild game birds; (v) non-treated game trophies from any birds; (vi) untreated feathers and parts of feathers; (vii) unprocessed manure from poultry or any other birds. Article 2 1. By way of derogation from Article 1, Member States shall authorise imports of the products referred to in point (b)(i),(ii) and (iii) of that Article, which have been obtained from birds hunted before 1 August 2005. 2. In the veterinary certificates/commercial documents accompanying consignments of the products referred to in Article 1(b)(i),(ii) and (iii), the following words as appropriate to the species shall be included: Fresh meat of wild feathered game/meat product consisting of, or containing meat of wild feathered game/meat preparation consisting of, or containing meat of wild feathered game/raw pet food and unprocessed feed material containing any parts of wild feathered game (9) obtained from birds hunted before 1 August 2005. 3. By way of derogation from Article 1(b)(ii), Member States shall authorise imports of meat products consisting of or containing meat of wild feathered game provided that the meat of such species has undergone at least one of the specific treatments referred to in points B, C or D in Part 4 of Annex II to Decision 2005/432/EC. 4. The specific treatment applied in accordance with paragraph 3 of this Article shall be specified in point 9.1 column B in the veterinary certificate drawn up in accordance with the model set out in Annex III to Decision 2005/432/EC, and the following wording shall be added to that certificate: Meat products treated in accordance with Commission Decision 2006/247/EC. 5. The specific treatment applied in accordance with paragraph 3 of this Article shall be certified by adding the following wording to the veterinary certificate drawn up in accordance with the model set out Annex IV to Decision 2005/432/EC: Meat products treated in accordance with Commission Decision 2006/247/EC. Article 3 Member States shall ensure that for the importation of treated feathers or parts of feathers, the consignment is accompanied by a commercial document stating that the treated feathers or parts thereof have been treated with a steam current or by some other method ensuring that no pathogens remain. However, that commercial document shall not be required for treated decorative feathers, treated feathers carried by travellers for their private use or consignments of treated feathers sent to private individuals for non-industrial purpose. Article 4 Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 5 This Decision shall apply until 31 May 2006. Article 6 This Decision is addressed to the Member States. Done at Brussels, 27 March 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1); corrected version (OJ L 191, 28.5.2004, p. 1). (3) OJ L 196, 7.8.1996, p. 13. Decision as last amended by Decision 2004/118/EC (OJ L 36, 7.2.2004, p. 34). (4) OJ L 251, 6.10.2000, p. 1. Decision as last amended by Decision 2004/413/EC (OJ L 151, 30.4.2004, p. 57). (5) OJ L 305, 22.11.2003, p. 17. Decision as last amended by Decision 2004/19/EC (OJ L 5, 9.1.2004, p. 84). (6) OJ L 44, 17.2.1994, p. 31. Decision as last amended by Decision 2004/118/EC. (7) OJ L 151, 14.6.2005, p. 3. (8) OJ L 238, 15.9.2005, p. 16. (9) Delete as appropriate. ANNEX Parts of the territory of Bulgaria referred to in Article 1(a) and (b) respectively: PART A ISO-country code Name of country Description of part of territory BG Bulgaria  Whole of the territory of Bulgaria PART B ISO-country code Name of country Description of part of territory BG Bulgaria In Bulgaria the the counties of  Vidin  Montana  Vratsa  Pleven  Veliko Tarnovo (the area north of motorway E 771)  Russe  Razgrad  Silistra  Dobrich  Varna  Burgas